Wheeler, J.
The objections urged to the sufficiency of this iudictmc-ut are •substantially the same as those relied ou for reversal of the judgment in the •case of Estes v. The State, just decided. In that case they were considered .and disposed of in reference to the argument of counsel in both cases, and their examination need not be hero repeated.
The words in the indictment characterizing the offense as a gambling device may bo rejected as surplusage; and we need only add that for the reasons stated in the case referred to, we think the indictment in this case clearly sufficient, and are of opinion therefore that the court erred in its judgment.
The judgment must therefore be reversed, and the cause remanded for further proceedings,
Reversed and remanded.